We are not able to follow appellant in the contention made in his motion for rehearing, that it was error for the trial court to refuse to instruct the jury upon the right of Bill Smith to defend himself, a right which might have inured to the benefit of appellant who, according to the State, was a principal offender with Smith in the homicide, — appellant having excepted to the court's charge for its refusal to so instruct the jury.
No witness testified to facts from which the jury might have concluded that Smith was the victim of an illegal arrest, or that any violence was offered to Smith by any of the officers of the arresting party. The most that could be said along this line is that appellant testified on this trial, that after the officers came to the house where he and Smith were and talked to Smith, the latter asked appellant to go with them to Roby, saying that they were going over to talk with Mr. Ferrell and they might lock him, Smith, up and if they did he would want appellant to get Hammit and make bond. Appellant testified that yielding to Smith's request he got in the car with Smith and the officers. He said he heard no mention of arrest or anything of that kind. After starting away he said Smith pulled out a pistol, pointed it at the deputy sheriff driving the car and said he was not going any further and for them to stick up their hands and drive towards Double Mountain River. He further said the deputy grabbed at Smith's pistol and the latter fired. This fails to present any theory of self-defense, and the trial court was not in error in failing to charge the law of such issue. We do not feel called on to discuss the question of the right of the officers to arrest Smith on the ground of his being an escaped convict.
Finding no error in our original opinion of affirmance, the motion for rehearing will be overruled.
Overruled. *Page 478